Citation Nr: 1133844	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  02-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for service-connected osteoarthritis of the left hip with aseptic necrosis changes prior to October 18, 2002.

2.  Entitlement to a disability rating greater than 30 percent for service-connected osteoarthritis and aseptic necrosis changes from October 18, 2002, to August 21, 2005.

3.   Entitlement to a disability rating greater than 30 percent for service-connected status post total left hip replacement, to include arthritis and aseptic necrosis changes, from October 1, 2006.

4.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, awarded an increased disability rating from 10 percent to 20 percent, effective from October 24, 2000, for the service-connected arthritis of the left hip with aseptic necrosis changes.
	
In April 2005, the RO awarded an increased disability rating of 30 percent, effective as of November 22, 2004.  In March 2007, the RO redefined this disability as status post total left hip replacement, with arthritis and aseptic necrosis changes; awarded a temporary total rating from August 22, 2005; and confirmed the 30 percent disability rating from October 1, 2006.

This matter was previously before the Board in December 2007 and June 2008 at which time it was remanded for additional development.  In January 2009, the Board denied a disability rating in excess of 20 percent prior to October 18, 2002, awarded a 30 percent disability rating from October 18, 2002, to August 21, 2005, and denied a disability rating in excess of 30 percent from October 1, 2006.  The Veteran appeal this decision to the United States Court of Appeals for Veterans Claims (Court), and by Order dated in August 2009, the Court partially vacated the Board's January 2009 decision, and remanded the appeal to the Board in accordance with a Joint Motion for Remand, filed by both parties in the case.

This matter was then returned to the Board in October 2009, at which time it was remanded for additional development.  It is now returned to the Board.

In lay statements submitted in support of the Veteran's claim for an increased disability rating dated in January 2011 and February 2011, the Veteran's brother and daughter both asserted that the Veteran currently experiences depression as a result of his service-connected left hip disability.  The Board construes these statements as informal claims for service connection for depression, secondary to the service-connected left hip disability.  As the issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In August 2010, the Veteran's private physician asserted that he was no longer able to work due to his left hip disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, from October 24, 2000, to August 21, 2005, the medical evidence reflects severe left hip osteoarthritis with limitation of flexion no worse than 30 degrees, but with severe pain with all hip movements and flare-ups of additional pain and decreased motion with weather changes and increased activity.

2.  Resolving all reasonable doubt in the Veteran's favor, from October 1, 2006, the residuals of a total left hip replacement most closely approximate a markedly severe disability with weakness, pain, and limitation of motion.

3.  The Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected status post total left hip replacement, to include arthritis and aseptic necrosis.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for severe osteoarthritis of the left hip, from October 24, 2000, to August 21, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71, 4.71a Diagnostic Codes 5250, 5252, 5254, 5255 (2010).

2.  The criteria for a 70 percent disability rating for status post total left hip replacement, to include arthritis and aseptic necrosis changes, from October 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71, 4.71a Diagnostic Codes 5054, 5250, 5252, 5254, 5255 (2010).

3.  The criteria for entitlement to a TDIU have been met.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in November 2000, February 2002, October 2005, March 2006, December 2006, January 2008, July 2008, September 2008, and August 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was informed of the law and regulations governing the assignment of disability ratings and effective dates as required by Dingess.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For the increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Left hip disability from October 24, 2000, to August 21, 2005

The Veteran's claim for an increased disability rating for his service-connected left hip disability was received by the RO in October 2000.

A VA examination report dated in December 2000 shows that the Veteran reported severe left hip pain and decreased range of motion, which would increase with activities such as stair climbing and walking long distances.  He would use a one-point cane for ambulation.  Physical examination of the left hip revealed 60 degrees of flexion, 15 degrees of extension, 5 degrees of internal rotation, and 30 degrees of external rotation.  Manual muscle test was 4.5/5 but painful.  Additionally, there was severe pain with range of motion, tenderness to palpation at the lateral and anterior left hip joint line, and it was noted that he was unable to do Patrick's test because he was unable to assume the position due to pain and contracture.  There was no ankylosis.  The diagnosis was moderate to severe left hip osteoarthritis.

A VA examination report dated in March 2002 shows that the Veteran reported increased pain, decreased strength, and decreased range of motion.  He continued to use a one-point cane to assist with ambulation.  Physical examination of the left hip revealed flexion of 30 degrees, abduction of 20 degrees, internal rotation of 30 degrees, and external rotation of zero degrees.  Manual muscle test was 4/5.  The report indicates that the Veteran demonstrated pain with all hip movements and tenderness to palpation at the lateral and anterior left hip joint.  There was no instability and Patrick's test was negative.  The diagnosis was left hip arthritis with asceptic necrosis changes by X-ray finding.

A VA examination report dated in November 2004 shows that the Veteran reported continued left hip pain, weakness, and severe decreased range of motion.  He also described walking with a severe limp and having decreased balance.   Flare-ups were described as resulting in decreased motion, decreased ambulation, and severe limp.  He was noted to use a one-point cane for ambulation.  He described difficulty with bathing, but could bathe independently with the use of an extended shower brush.  Physical examination revealed flexion of 75 degrees, extension of zero degrees, internal rotation of 30 degrees, and external rotation of zero degrees.  There was pain noted at the start of all motion.  Pain was said to have a major functional impact on attempted repetitive use.  There was tenderness to palpation at the anteriolateral proximal femoral joint.  There was guarding of left hip range of motion.  Patrick's test was positive, and there was leg length discrepancy.   There was no ankylosis or inflammatory arthritis.  X-rays dated October 18, 2002, were reviewed and said to have shown severe deformity of the left hip with marked superior displacement of the left femoral head.  The diagnosis was left hip severe arthritis with asceptic necrosis.

A retrospective VA medical opinion provided in September 2008 shows that the examiner opined that prior to hip replacement surgery, in November 2004, the Veteran had been additionally limited by pain, fatigue, weakness, and lack of endurance following repetitive use, with pain predominating, so that following repetitive use, flexion would have been 40 degrees, extension 30 degrees, internal rotation 30 degrees, and external rotation 60 degrees.

Having carefully considered the competent medical evidence of record, the Board finds that the preponderance of the evidence supports an increased disability rating of 40 percent for the period extending from October 24, 2000, to August 21, 2005.

Based on X-ray evidence of arthritis, the Veteran's left hip disability had been rated at 20 percent under Diagnostic Code 5003 (pertaining to degenerative arthritis, hypertrophic or osteoarthritis) for the period prior to October 18, 2002.  A 20 percent disability rating is the highest rating available under that diagnostic code.

Thereafter, from October 18, 2002, to August 21, 2005, based on X-ray evidence of femur displacement, the Veteran's left hip disability had been rated as 30 percent disabling under Diagnostic Code 5255 which provides the rating criteria for impairment of the femur.  Femur displacement is not specifically listed in VA's rating schedule, and thus the condition was rated under a closely related condition in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Under Diagnostic Code 5255, a 30 percent disability rating is assigned for malunion of the femur with marked knee or hip disability.  A 60 percent disability rating is assigned for fracture of the surgical neck of the femur, with false joint; or for fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and weight bearing preserved with the aid of a brace.  An 80 percent disability rating is assigned for fracture of the shaft or anatomical neck of the femur with nonunion, and with loose motion.

While there was impairment of the left femur that had been rated by analogy to malunion of the femur with marked hip disability for which a 30 percent disability rating had been assigned, the medical evidence of record has not shown that the left hip was manifested by a fracture of the shaft or anatomical neck of the femur.  As such, a disability rating greater than 30 percent under Diagnostic Code 5255 would not be warranted.

The Board considered additional potentially applicable diagnostic code provisions.  In this regard, Diagnostic Code 5252 provides the rating criteria for limitation of flexion of the thigh.  Under this diagnostic code provision, a 20 percent disability rating is warranted when flexion is limited to 30 degrees.  A 30 percent disability rating is assigned for flexion limited to 20 degrees.  The maximum 40 percent disability rating is assigned for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Normal range of hip flexion is from zero to 125 degrees.  Normal hip abduction is from zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

As the foregoing medical evidence reflects limitation of flexion no worse than 30 degrees, a disability rating in excess of 20 percent under Diagnostic Code 5252 would not be warranted in this case.  However, the December 2000 VA examination report did indicate that the Veteran had severe pain with range of motion and would experience flare-ups of left hip pain and decreased range of motion with weather changes and increased activity, such as stair climbing and walking long distances.  In March 2002, he was said to have pain with all hip movements.  In November 2004, there was pain at the start of all motion, and pain was said to have a major functional impact on attempted repetitive use.

In light of the fact that the Veteran exhibited severe pain with all left hip motion, beginning at the start of all motion, coupled with additional limitation of motion due to pain upon repetitive use, the Board finds that when accounting for such painful motion and additional limitation of motion due to pain upon repetitive use, the Veteran meets the criteria for the highest 40 percent disability rating for limitation of motion of flexion of his left hip.  See DeLuca, 8 Vet. App. at 204-206.  As the evidence of record suggests that the symptoms have been essentially consistent from the date of claim until August 21, 2005, the Board finds that a 40 percent disability rating is warranted over the course of this stage of the appeal.  A disability rating greater than 40 percent under Diagnostic Code 5252 is not warranted as this is the maximum provided by the regulations for this diagnostic code provision.

The Board notes that since the medical evidence prior to August 21, 2005, does not reflect ankylosis of the hip (Diagnostic Code 5250), flail joint of the hip (Diagnostic Code 5254), or a fracture of the femur (Diagnostic Code 5255), higher disability ratings under those diagnostic code provisions would not be applicable.

The Board has considered the statements of the Veteran as to the extent of his symptoms during the applicable appellate period.  He is certainly competent to report that his symptoms were worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Additionally, the Board finds that additional staged ratings are not appropriate, as the manifestations of the Veteran's left hip disability have remained relatively consistent throughout the course of this appellate period.  See Hart, 21 Vet. App. at 509-10.

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that from October 24, 2000, to August 21, 2005, the Veteran's left hip disability warrants a 40 percent disability rating.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Left hip disability from October 1, 2006

The Veteran underwent a total left hip replacement on August 22, 2005.  By rating decision dated in March 2007, the RO granted a 100 percent disability rating, under Diagnostic Code 5054 which provides the rating criteria for a hip replacement.  The total disability rating was made effective August 22, 2005, through September 2006.  Thereafter, a 30 percent disability rating was assigned under Diagnostic Code 5054, effective from the first day of the month following convalescence, which was October 1, 2006.

Under Diagnostic Code 5054, prosthetic replacement of the head of the femur or of the acetabulum warrants a 100 percent disability rating for one year following implantation of the prosthesis.  Thereafter, the Veteran is to be assigned a 90 percent disability rating following implantation of the prosthesis where there is painful motion or weakness such as to require the use of crutches.  A 70 percent disability rating requires markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 50 percent disability rating requires moderately severe residuals of weakness, pain, or limitation of motion.  The minimum disability rating to be assigned following the implantation of a prosthesis is 30 percent.  See 38 C.F.R. §  4.71a, Diagnostic Code 5054 (2010).

The Board notes that the terms "markedly severe" and "moderately severe" identified in the criteria for the 50 and 70 percent disability ratings under Diagnostic Code 5054 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decision are "equitable and just."  38 C.F.R. § 4.6 (2010).

Subsequent to the left hip replacement, the Veteran underwent a VA joints examination in October 2006, where he complained mostly of knee pain.  There were no objective findings with regard to the left hip identified by the examiner.

A VA joints examination report dated in February 2008 shows that Veteran reported pain with the intensity of five on a scale of 10.  He noted that he had not had episodes of severe left hip pain with acute flare ups which required bed rest during the preceding year.  The Veteran described progressively worse symptoms since service.  He would take medication for pain control as needed, but not on a daily basis.  He would use a one-point cane for assistance with ambulation, although it was indicated that he could walk unaided.  He described severe daily flare ups which would last an hour, which would result in difficulty climbing stairs and dressing secondary to pain.  An antalgic gait was noted.  Additionally, it was noted that his left hip pain had a moderate impact on most of his daily activities, and prevented him from some activities such as shopping and exercise.  Physical examination revealed no abnormal or painful motion, but there was limitation of motion.  Range of motion was measure to be 85 degrees of flexion, 10 degrees of extension, 25 degrees of abduction, 15 degrees of adduction, 30 degrees of internal rotation, and 20 degrees of external rotation.  There was no additional pain on repetitive motion.  Manual muscle test was 4/5.  The Veteran was able to stand for 15 to 30 minutes, but was unable to walk more than a few yards.  Based on these findings, the examiner determined that, although there was a left leg length discrepancy, there was minimal residual weakness of the left hip muscle, and his left hip had minimal symptoms after replacement.

A private medical record from T. R. S., M.D., dated in August 2008 shows that the Veteran was said to be unstable due to a hip surgery which had been performed.

A private medical record from Dr. S., M.D., dated in October 2010 shows that the Veteran was said to have instability in the hip caused by surgeries.

A private medical record from M. E. F., M.D., dated in December 2010, shows that the Veteran was said to be totally disabled as a result of his left hip disability.  Dr. F. indicated that the Veteran had severe residual weakness, pain, and limitation of motion, resulting in a severe limitation of function.  He was said to have deteriorated since his hip surgery to the point where he would experience difficulty walking, squatting, and kneeling.  He would also have weakness, poor circulation, and cramps, along with restricted heel or toe walking and acute flare ups.  Instability in his left hip and knee was said to prevent him from working.  Range of motion of the left hip was said to be 30 degrees of flexion, 10 degrees of abduction, 10 degrees of internal rotation, and zero degrees of external rotation.  Dr. F. concluded that the Veteran suffered from severely debilitating pain in his left hip, with severe loss of function on repetitive motion.  

A lay statement from the Veteran's daughter dated in January 2011 shows that the Veteran's condition was said to be worse than prior to his left hip replacement surgery.  He was described as hardly being able to walk with more noticeable limping.

A lay statement from the Veteran's brother dated in February 2011 shows that the Veteran's health was said to have deteriorated considerably over the preceding several months.  He was described as being unable to walk without support, and to experience poor balance, resulting in an inability to engage in usual activities of daily living.

Based on the foregoing medical evidence, the Board finds that resolving all reasonable doubt in the Veteran's favor, a disability rating of 70 percent is warranted from October 1, 2006, for markedly severe residuals of weakness, pain, and limitation of motion under Diagnostic Code 5054.  In this regard, while the VA examiner in February 2008 suggested that there was minimal residual weakness and symptoms after replacement of the left hip, the December 2010 record from Dr. F. suggested severe residual weakness, pain, and limitation of motion, resulting in severe limitation of function.  In August 2008 and October 2010, the Veteran was said to be unstable due to his hip surgery.  In December 2010, he was said to be experiencing severely debilitating pain in the left hip, with severe loss of function on repetitive motion.  As such, the Board finds that the Veteran's disability is manifested by markedly severe residuals of weakness, pain, and limitation of motion.  However, as the competent medical evidence of record has not shown that  the severity of the left hip disability is manifested by painful motion or weakness such as to require the use of crutches, a higher 90 percent disability rating is not warranted.   

The Board notes that the 70 percent disability rating under Diagnostic Code 5054 reflects the Veteran's predominant disability picture.  Any attempt to assign an additional disability rating for the left hip under Diagnostic Codes 5250 to 5255  would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Indeed, the provisions of Diagnostic Code 5054 that refer to painful motion and weakness can be interpreted so broadly that a proper application of Diagnostic Code 5054 would require consideration of pain, limitations of motion, and any instability in the hip. See also 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206.  Therefore, assigning separate disability ratings for 5054 and also either of the Diagnostic Codes 5250 to 5255 would compensate symptoms that are essentially "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.  Since the left hip has been completely replaced with a prosthesis, the Veteran's left hip disability is arguably no longer ratable under Diagnostic Codes 5250 to 5255.

The Board has considered the statements of the Veteran as to the extent of his symptoms during the applicable appellate period, and he is certainly competent to report that his symptoms were worse.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See  Massey, 7 Vet. App. at 204.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Additionally, the Board finds that additional staged ratings are not appropriate, as the manifestations of the Veteran's left hip disability have remained relatively consistent throughout the course of this appellate period.  See Hart, 21 Vet. App. at 509-10.

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that from October 1, 2006, that the Veteran's left hip disability warrants a 70 percent disability rating.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert, 1 Vet. App. at 49; Alemany, 9 Vet. App. at 518.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's left hip disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's left hip disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the left hip disability has been awarded an increased disability rating of 40 percent prior to August 22, 2005, and 70 percent from October 1, 2006.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

TDIU

As noted above, in October 2010, Dr. S. indicated that the Veteran was said to have instability in the hip caused by surgeries, that, in part, rendered him unable to work.  In December 2010, Dr. F. asserted that the Veteran's severely debilitating left knee disability was the primary cause of his unemployment.   The issue of entitlement to a TDIU has been raised at the time that the Veteran was challenging the assigned disability rating for the service-connected left hip disability.  Therefore, the claim of TDIU is part and parcel with the original claim and is properly before the Board.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's non-service-connected disabilities nor his advancing age may be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

As a result of this decision, the Veteran now meets the schedular criteria for a TDIU.  Service connection is currently in effect for the status post total left hip replacement, to include arthritis and aseptic necrosis, rated at 70 percent; status post left femoral trauma, gunshot wound, left knee, with residual patellofemoral dysfunction and pain, rated as 40 percent disabling; and left leg discrepancy associated with status post total left hip replacement, to include arthritis and aseptic necrosis.  The combined disability rating is current 80 percent with at least one disability ratable at 40 percent and from October 2000, based on the grant of a higher rating, the combined assignable rating is 70 percent.

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is near to balance (i.e., that supporting the claim and opposing the claim is nearly approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the record is in approximate balance as to this critical question.  The record indicates that totality of the Veteran's service-connected disabilities demonstrate that he is unable to maintain substantially gainful employment.

The February 2008 VA joints examination report shows that the Veteran was not working as he had retired two to three years earlier.  He had described that he was a mechanic but did not have the training to fix new cars and could not squat or kneel due, in part, to his left hip pain.  The October 2010 private medical record from Dr. S. shows that the instability in the Veteran's left hip and knee rendered him unable to work.  The December 2010 private medical record from Dr. F. shows that the Veteran was said to be totally disabled as a result of his left hip disability.  Instability in his left hip and knee was said to prevent him from working.  

The January 2011 and February 2011 lay statements show that the Veteran was described as being unable to walk without support, and to experience poor balance, resulting in an inability to engage in usual activities of daily living, resulting in his refusal to leave his home for any purpose.

Based on a review of the relevant evidence relating to the service-connected disabilities discussed above, and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical and lay evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities for the whole period of the current appeal.  The Veteran's left hip and left knee disabilities clearly prevent him from maintaining gainful employment. 
There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey, 7 Vet. App. at 206-207.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.


ORDER

A 40 percent disability rating, but no higher, for severe osteoarthritis of the left hip, and asceptic necrosis, from October 24, 2000, to August 21, 2005, is granted subject to the criteria governing the payment of monetary benefits.

A 70 percent disability rating, but no higher, for status post total left hip replacement, to include arthritis and aseptic necrosis, from October 1, 2006, is granted subject to the criteria governing the payment of monetary benefits.

A TDIU for the whole appeal period is granted, subject to the statutes and regulations governing the payment of monetary awards.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


